Case: 12-12392         Date Filed: 05/30/2013   Page: 1 of 3


                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-12392
                                         Non-Argument Calendar
                                       ________________________

                                 D.C. Docket No. 0:11-cr-60004-JIC-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                versus

ROANNE EYE,

llllllllllllllllllllllllllllllllllllllll                               Defendant-Appellant.
                                       ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________


                                           (May 30, 2013)




Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12392        Date Filed: 05/30/2013       Page: 2 of 3


       Roanne Eye appeals her 60-month sentence for interference with the

administration of Internal Revenue Services (“IRS”) laws, in violation of

26 U.S.C. § 7212(a), and filing false and fictitious IRS claims, in violation of

18 U.S.C. § 287. She argues the court erred by (1) applying an enhancement for

obstruction of justice under U.S.S.G. § 3C1.1, and (2) calculating the loss amount

based on tax refunds she never received. We affirm. 1

       The district court did not err in applying the § 3C1.1 enhancement for

obstruction of justice. The Government proved by a preponderance of the

evidence that Eye attempted to obstruct the administration of justice when she

attempted to flee the courtroom prior to her trial, and when she sent the trial judge

a threatening letter that attempted to extort from him $600 million if he did not

dismiss her case. See U.S.S.G. § 3C1.1; see also United States v. Matthews, 431

F.3d 1296, 1310 n.12 (11th Cir. 2005). Because the district court explained why

Eye’s conduct warranted the enhancement and described how she hindered the

prosecution of her offenses, see United States v. Alpert, 28 F.3d 1104, 1107–08

(11th Cir. 1994) (en banc), the court did not err in concluding Eye “consciously

acted with the purpose of obstructing justice,” see United States v. Massey, 443

F.3d 814, 819 (11th Cir. 2006) (internal quotation marks omitted).
       1
          We review de novo the district court’s application of the § 3C1.1 obstruction of justice
enhancement, and review the underlying factual findings for clear error. United States v. Doe,
661 F.3d 550, 565 (11th Cir. 2011). We review a district court’s determination of the amount of
the loss involved in a defendant’s offense for clear error. United States v. Barrington, 648 F.3d
1178, 1197 (11th Cir. 2011).
                                                2
               Case: 12-12392     Date Filed: 05/30/2013     Page: 3 of 3


      Also, the district court did not clearly err in calculating the tax loss in this

case at $1,127,559. Eye submitted claims for refunds to which she was not entitled

totaling $1,127,559. According to the Sentencing Guidelines and this Court’s

precedent, $1,127,559 was precisely the loss amount in this case for sentencing

purposes, because that is the loss Eye “intend[ed] to create when [she] falsifie[d]

[her] tax returns.” See United States v. Clarke, 562 F.3d 1158, 1164 (11th Cir.

2009); see also U.S.S.G. § 2T1.1(c)(1) (“If the offense involved tax evasion or a

fraudulent or false return, statement, or other document, the tax loss is the total

amount of loss that was the object of the offense (i.e., the loss that would have

resulted had the offense been successfully completed).”); id. § 2T1.1(c)(4) (“If the

offense involved improperly claiming a refund to which the [defendant] was not

entitled, the tax loss is the amount of the claimed refund.”). That Eye never

received those refunds is irrelevant; she intended to cause those losses when she

filed her fraudulent returns. Therefore, the district court’s loss amount

determination is not clearly erroneous. See Clarke, 562 F.3d at 1164.

      The district court’s decision is

      AFFIRMED.




                                           3